Citation Nr: 1629803	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-40 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for an upper back disability.

2. Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  The current matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In March 2014 the Board remanded the claims for service connection for an upper back disability, residuals of a right knee injury, and bilateral hearing loss.  In a rating decision in January 2015, the RO granted the issue of service connection for bilateral hearing loss, and thus this issue is no longer in appellate status.  

In the March 2014 remand, the claim for service connection for a low back disorder was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  This claim continues to be referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's cervical strain and cervical stenosis were incurred during his active service.

2. The evidence is at least in relative equipoise as to whether the Veteran's right knee strain and right knee degenerative joint disease were incurred during his active service.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for cervical strain and cervical stenosis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 
2. Resolving all doubt in the Veteran's favor, the criteria for service connection for right knee strain and right knee degenerative joint disease are met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for an upper back disability and residuals of a right knee injury, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.  

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a right knee disability diagnosed as degenerative joint disease.  

Considering the claims for service connection for the Veteran's upper back disability and residuals of right knee injury, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's upper back disability during the appeal period has been diagnosed as cervical strain and cervical stenosis.  See, e.g., August 2012 private MRI and June 2014 VA examination.  His right knee disability has been diagnosed as right knee strain and right knee degenerative joint disease.  See June 2014 VA examination.  

Further, the Veteran contends that he has had neck pain and right knee pain since service due to injuries incurred in service.  See, e.g., March 2006 statement.  He noted that, although he did not seek immediate treatment, he self-medicated with Tylenol after service.  Id.  The Veteran further explained that during service he underwent combat training while wearing combat gear weighing approximately 70 pounds and did approximately 20 parachute jumps.  Id.  In March 1980 he fell in Panama doing an obstacle course and punctured the mid-section of his back with an M16 that he was carrying.  
The Veteran testified that since service his upper back has progressively worsened and that he has experienced symptoms of pain, limitation of motion, and muscle spasms.  See November 2013 Board hearing transcript.  He described constant right knee problems due to the impact of hitting the ground from jumping and running, particularly when training as a paratrooper and infantryman in service.  Id.  He testified that he felt pain in his right knee after the jumps, that he has experienced right knee problems since service, and that he did not understand VA's claim processing system as he filed a claim for an ankle disability after separation from service and did not know how to appeal the denial.  Id.  

The Veteran's DD-214 shows that during service his military occupational specialty was that of an infantryman and he earned a parachutist badge.  Service treatment records show that in Panama the Veteran injured his right lower extremity as he was hospitalized for a right ankle injury.  See March 1980 service treatment record.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

As a lay person, the Veteran is competent to report symptoms of right knee pain and neck pain with muscle spasms and limited motion, which over the years he treated with Tylenol.  Furthermore, he indeed is competent to state that the upper back pain and right knee pain he experiences today is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing upper back and right knee pain since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran has presented competent and credible evidence of continuous upper back and right knee symptoms existing since service.  

In summary, the Board finds that the totality of the evidence establishes that the Veteran had multiple injuries to his upper back and right knee during service.  The evidence also establishes that, during the current appeal period, his upper back disability has been diagnosed as cervical strain and cervical stenosis, and his right knee disability has been diagnosed as right knee strain and degenerative joint disease.  For reasons discussed above, there is probative evidence with regard to a nexus under 38 C.F.R. § 3.303(a) between service and cervical strain, cervical stenosis, and right knee strain, and under 3.303(b), between service and the degenerative joint disease of the right knee.  

The Board recognizes that in July 2005 the Veteran incurred a worked-related injury while moving heavy equipment.  He underwent a cervical discectomy in July 2006, and his preoperative and postoperative diagnosis was C5-C6-C7 stenosis with disk herniation and spondylosis.  In October 2008 he underwent a revision, instrumentation fusion, and foraminotomy.  However, as it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  It is noteworthy that the Veteran clarified that he was not claiming service connection for herniated disks in his cervical spine, which he acknowledged were due to his work related injury.  He reiterated, however, that he was entitled to service connection for cervical stenosis which was due to his paratrooper duties in service.  See October 2009 Form 9 Appeal.  

Lastly, in reaching this decision, the Board recognizes that there are unfavorable opinions of record.  On VA examination in June 2014 and in an October 2014 VA opinion, VA examiners opined that the Veteran's cervical spine disability and right knee disability were less likely than not incurred in or caused by service as service treatment records do not specifically document cervical spine and right knee conditions, X-rays were not done until many years after service, and the disabilities are more likely related to the Veteran's long history of working in a physically demanding job.  The right knee arthritis in particular was noted to be due to general wear and tear of use over the years.  However, the opinions are inadequate as the examiners focused on the absence of documented upper back and right knee conditions in the service treatment records.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, even though it is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions are outweighed by the other evidence of record, including the service treatment records showing a right lower extremity injury in Panama, the Veteran's military occupational specialty as an infantryman, his training as a paratrooper, and his competent and credible assertions of continuous symptoms of upper back pain and right knee pain since active service.

Accordingly, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current cervical spine disability diagnosed as cervical strain and cervical stenosis, and the right knee disability diagnosed as right knee strain and degenerative joint disease.  In light of the Board's decision to grant service connection under the theory of entitlement to direct service connection, the theory of entitlement to service connection on a secondary basis pursuant to 38 C.F.R. § 3.310 need not be addressed.  Resolving reasonable doubt in the Veteran's favor, service connection for cervical strain and cervical stenosis and right knee strain and right knee degenerative joint disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for cervical strain and cervical stenosis is granted.  

Service connection for right knee strain and right knee degenerative joint disease is granted.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


